Barksdale. "During the term" shall be taken for the whole term; quiaindefinitum universali aequipollet, and the subsequent words to the lessorand his assigns, do not abridge it. When there is a repugnancy between words, the law regards those first spoken. 2 E., 2. Feoffments, 94. So that it seems that if one leases land, rendering annually during the term £ 10 to the lessor for 20 years, this, nevertheless, is a good reservation, during the whole term. So in 5 Rep., 19. Lease to two, habend.jointly, and severally, they are joint tenants. For the first words have the preeminence. Likewise in cases of reservation, Com., 171; 5 Rep., 111; 29 H., 8, 19, where it was said by Audley, if one makes a lease of a house reserving his dwelling, the reservation determines on his death. Aliter, if he had reserved it during the term. Palm., 481; Bendl., 182; 3 Cr., 288. *Page 808